Citation Nr: 1205198	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  11-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1977 to August 1981, and other than honorable service from December 16, 1981 to February 13, 1984.  A December 2007 VA administrative decision held that the Veteran was barred from receiving VA benefits for the period of service between December 16, 1981 to February 13, 1984 and that no compensation based on such service is payable.  See 38 C.F.R. § 3.12.  The character of discharge determination is not an issue on appeal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the claims.  The RO also denied service connection for headaches and blurry vision, both claimed as residuals of a head injury, but the Veteran did not perfect an appeal as to those claims and they are not before the Board for appellate review.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the proceeding is of record.  The Veteran submitted additional evidence directly to the Board at the time of his hearing, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for a right knee disorder, a right hip disorder, and pseudofolliculitis barbae have been raised by the record and were acknowledged by the RO in St. Petersburg, Florida, but have not been adjudicated.  Therefore, the Board does not have jurisdiction over them and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claims.  At his April 2011 hearing, the Veteran indicated that he had received treatment related to his right wrist at the VA in Philadelphia.  Review of the claims folder reveals, however, that the only VA treatment records were obtained in February 2007 from the outpatient clinic (OPC) in Orlando, Florida, where the Veteran resided prior to moving to Pennsylvania.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from the Philadelphia VAMC.  For the sake of completeness, the RO/AMC should also request the Veteran's complete VA treatment records from the Orlando OPC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA OPC in Orlando, Florida, and the VAMC in Philadelphia, Pennsylvania.  

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

3.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



